United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50442
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDWARD DONOVAN CORNELISON,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-98-CR-118-1
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Edward Donovan Cornelison appeals his sentence following the

revocation of his supervised release.   His sole contention is

that the district court erred when it did not sentence him to the

low end of the Guideline range.

     With respect to imprisonment after violation of supervised

release, the Guidelines Manual sets forth “policy statements

only.”   See Guidelines Manual, Chapter 7, Pt. A, ¶ 1.     Thus, this

court will uphold Cornelison’s sentence unless it is in violation

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50442
                                 -2-

of law or plainly unreasonable.     United States v. Pena, 125 F.3d
285, 287 (5th Cir. 1997).   The argument that a sentence

promulgated after probation revocation is in error because it is

not at the low end of the Guideline range is foreclosed by our

holding in United States v. Teran, 98 F.3d 831, 836 (5th Cir.

1996), in which we held that there are no applicable Guidelines

for sentencing after revocation of probation.     See Pena, 125 F.3d

at 287.

     The district court implicitly considered the factors set

forth in 18 U.S.C. § 3553(a).     See Pena, 125 F.3d at 286-87.

Additionally, Cornelison’s original offense, possession with

intent to distribute amphetamine in violation of 21 U.S.C.

§ 841(a)(1), is a Class C felony.     18 U.S.C. § 3559(a)(3);

21 U.S.C. § 841(b)(1)(C).   A defendant whose supervised release

term is revoked may not be required to serve more than two years

in prison if the charge that resulted in the term of supervised

release is a Class C felony.    18 U.S.C. § 3583(e)(3).   Thus, the

24-month sentence did not exceed the maximum provided by statute

and was therefore legal.    See Pena, 125 F.3d at 288.

     AFFIRMED.